UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4457


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MONIQUE MINOR HUNTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:10-cr-00074-RGD-DEM-4)


Submitted:     January 30, 2012             Decided:   February 9, 2012


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maureen Leigh White, Richmond, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Laura P. Tayman, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Monique     Minor      Hunter       was   convicted    by     a    jury    of

conspiracy to distribute and possess with intent to distribute

more than 100 grams but less than 1 kilogram of heroin, in

violation of 21 U.S.C. § 846 (2006); distribution and/or aiding

and abetting the distribution of heroin, in violation of 21

U.S.C. § 841(a)(1) (2006), and 18 U.S.C. § 2 (2006); possession

with    intent   to   distribute         eighty-two       grams   of     heroin,      in

violation of 21 U.S.C. § 841(a)(1); maintaining a drug-involved

premise, in violation of 21 U.S.C. § 856(a)(2) (2006), and 18

U.S.C. § 2; and two counts of use of a communication facility to

facilitate a felony drug offense, in violation of                            21 U.S.C.

§ 843(b)    (2006).         The    district      court     sentenced      Hunter      to

sixty-nine months’ imprisonment.                On appeal, Hunter challenges

the sufficiency of the evidence and argues that the district

court erred in denying her motions for a mistrial and for a new

trial   based    on   the    prosecutor’s        comment    on    her    failure      to

testify.   We affirm.

           We    review     de    novo   a     district    court’s      denial   of    a

motion for judgment of acquittal.               United States v. Hickman, 626

F.3d 756, 762 (4th Cir. 2010), cert. denied, 132 S. Ct. 469

(2011).    We must “sustain a guilty verdict that, viewing the

evidence in the light most favorable to the prosecution, is

supported by substantial evidence.”                  United States v. Osborne,

                                           2
514 F.3d 377, 385 (4th Cir. 2008) (internal quotation marks

omitted).         “[S]ubstantial evidence is evidence that a reasonable

finder      of    fact   could    accept     as    adequate    and      sufficient    to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”          United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en banc).           The defendant’s burden is a heavy one, and

reversal         is   proper     only   in       “the   rare     case     ‘where     the

prosecution’s failure is clear.’”                 United States v. Beidler, 110

F.3d 1064, 1067 (4th Cir. 1997) (quoting Burks v. United States,

437 U.S. 1, 17 (1978)).

                 Much of Hunter’s challenge to the sufficiency of the

evidence attacks the credibility of the witnesses.                        However, in

evaluating the sufficiency of evidence, we will not review the

credibility of witnesses, and we must assume the jury resolved

all contradicting testimony in the light most favorable to the

Government.           United States v. Foster, 507 F.3d 233, 245 (4th

Cir. 2007).           Hunter also asserts that there was no explicit

reference to her involvement with drugs in the telephone calls

and text messages presented at trial.                   Our review of the record

leads us to conclude that the evidence was sufficient for the

jury   to    conclude     beyond    a   reasonable       doubt    that     Hunter    was

guilty of conspiracy to distribute and possess with intent to

distribute heroin, see United States v. Green, 599 F.3d 360, 367

(4th Cir.) (stating elements of offense), cert. denied, 131 S.

                                             3
Ct. 271 (2010); aiding and abetting the distribution of heroin,

see   United    States     v.    Yearwood,       518    F.3d   220,    227     (4th    Cir.

2008);    Burgos,     94    F.3d      at   873;       possessing      with     intent    to

distribute heroin, see United States v. Collins, 412 F.3d 515,

519 (4th Cir. 2005); maintaining a drug-involved premise, see 21

U.S.C.    § 856(a)(2);          and   using      a     communication     facility        to

facilitate a felony drug offense, see 21 U.S.C. § 843(b); United

States v. Lozano, 839 F.2d 1020, 1023 (4th Cir. 1988).                          Thus, we

conclude that the district court did not err in denying Hunter’s

motion for judgment of acquittal.

            Turning        to   Hunter’s        second    argument,      a     claim     of

prosecutorial misconduct warrants reversal only if the reviewing

court    determines      the     comment      (1) was      improper      and    (2)     “so

prejudicially affected the defendant’s substantial rights as to

deprive [her] of a fair trial.”                      United States v. Jones, 471

F.3d 535, 542 (4th Cir. 2006).                   A prosecutor’s statement does

not amount to an improper comment on a defendant’s refusal to

testify    unless,         in    context,        the     offending      language        was

“manifestly intended to be, or [was] . . . of such character

that the jury would naturally and necessarily take it to be a

comment    on   the   failure         of   the       accused   to     testify.”         Id.

Relevant to this inquiry is whether “the comment[] . . . invited

the jury to draw an ‘inference of guilt’ against the defendant.”



                                            4
United   States    v.    Francis,    82       F.3d   77,    79   (4th    Cir.   1996)

(quoting Griffin v. California, 380 U.S. 609, 614 (1965)).

           After    reviewing       the       transcript     and   reviewing      the

prosecutor’s comment in context, we conclude without difficulty

that the comment does not warrant reversal because it was a

factual clarification of the prosecutor’s prior misstatement.

See Jones, 471 F.3d at 542.               Moreover, even if improper, we

conclude that the comment did not affect Hunter’s substantial

rights and constituted harmless error.                     See United States v.

Hasting,   461    U.S.    499,    507-10       (1983)      (providing    standard);

United States v. Wilson, 135 F.3d 291, 299 (4th Cir. 1998).

           Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument      because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          5